On May 18th, 1935, at about 3:30 P. M., the plaintiff's automobile was parked on the shoulder on the west side of North Broad Street, Meriden, headed south. The plaintiff was standing on the shoulder of the road leaning over the left front fender of his car screwing the horn of his car back in place.
At that time the defendant approached driving south on the west side of the concrete road. She was looking for a gasoline station or garage which she thought was in the neighborhood in order to get some water to put in her radiator.
To the west of the west shoulder of the road at the locality in question there is an expanse of hard dirt, semi-elliptical in shape extending along the road about 125 feet and reaching a maximum width out from the shoulder of the road of about 20 feet. The spot where the plaintiff's car was parked was near the north end of this expanse of dirt. The defendant, mistaking this expanse of dirt for the entrance to the garage for which she was looking, started to turn her car in and in doing so drove so close to the plaintiff's car that the right front of her car grazed the plaintiff's body. The force of the blow although only slight threw the plaintiff over the fender of his car on to the ground in front of his car.
The cause of the collision between the defendant's car and the plaintiff was the negligence of the defendant in failing to keep a proper lookout and in failing to avoid striking the plaintiff. The plaintiff was free from contributory negligence.
As a result of the collision, the plaintiff sustained the following injuries; a small cut on the chin, a slight sprain of the muscles of the back in the lumbar region, a sprain of the small finger of the right hand and abrasions on the left hand and left leg.
The most serious of these injuries was the sprain of the muscles of the lower back. The plaintiff was completely recovered from this and all of his other injuries by August 17th. The doctor's bill incurred and the loss of time from work which occurred after that date were not the result of the collision. Prior to that time he had lost only five weeks from his employment. His earning capacity was $30. per *Page 281 
week. Of his doctor's bills $100 is a reasonable amount to charge up to this accident.
   Judgment may enter for the plaintiff to recover of the defendant $1000. damages and his taxable costs.